    Case: 1:18-cv-07686 Document #: 321 Filed: 01/22/20 Page 1 of 3 PageID #:3406
                        UNITED STATES DISTRICT COURT
              NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

IN RE: Lion Air Flight JT 610 Crash
                                                   Lead Case: 1:18-cv-07686
This Document Relates To: DEWI
MARLINA MANIK, as Special                          Honorable Thomas M. Durkin
Administrator of the Estate of RUDI RONI
LUMBANTORUAN, deceased

Case No.: 1:19-cv-01932


                                  RE-NOTICE OF MOTION

TO:     Bates McIntyre Larson                        Gretchen Marie Paine
        Daniel Thomas Burley                         Mack Harrison Shultz, Jr.
        Perkins Coie LLP                             1201 3rd Avenue
        131 South Dearborn St.                       Suite 4900
        Suite 1700                                   Seattle, WA 98101
        Chicago, IL 60603-5559



       PLEASE TAKE NOTICE that on Wednesday, February 19, 2020 at 9:00 a.m., or as

soon thereafter as we may be heard, we shall appear before the Honorable Judge Thomas M.

Durkin or any judge sitting in his or her stead in Courtroom 1441 of the U.S. District Court of

the Northern District of Illinois, Eastern Division, 219 South Dearborn St., Chicago, Illinois

and shall present the following motion attached hereto:

    PLAINTIFF, DEWI MARLINA MANIK, SPECIAL ADMINISTRATOR OF THE
                 ESTATE OF RUDI RONI LUMBANTORUAN
                MOTION TO APPROVE SETTLEMENT [DE301]

       WE HEREBY CERTIFY that on this 22nd day of January, 2020, we provided service to

the person or persons listed above via CM/ECF.


                                                 Respectfully submitted,

                                                 /s/ Steven C. Marks ________
                                                 Steven C. Marks
                                                 Fla. Bar No. 516414
                                                 Kristina M. Infante
                                                 Fla. Bar. No. 112557
                                                 PODHURST ORSECK, P.A.
                                                 SunTrust International Center, Suite 2300
                                                 One S.E. Third Avenue
                                                 Miami, Florida 33131
                                                 (305) 358-2800 / Fax (305) 358-2382
Case: 1:18-cv-07686 Document #: 321 Filed: 01/22/20 Page 2 of 3 PageID #:3407
                                      -and-

                                      Andrew T. Hays
                                      HAYS FIRM LLC
                                      55 W. Wacker Dr., 14th Floor
                                      Chicago, IL 60601
                                      (312) 626-2537
                                      ahays@haysfirm.com
                                      Atty. #46467
   Case: 1:18-cv-07686 Document #: 321 Filed: 01/22/20 Page 3 of 3 PageID #:3408


      Steven C. Marks, an attorney, certifies that he served Plaintiff DEWI MARLINA
MANIK’s Motion to Approve Settlement upon all counsel of record via CM/ECF on January 22,
2020.


                                               /s/ Steven C. Marks
                                               Steven C. Marks, Esq.
                                               Attorneys for Plaintiffs
